Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
Allowable Subject Matter
The present invention is directed towards a core-shell structured fluorescent complex comprising: a core portion comprising therein a polymer and a fluorescent material; and a shell portion including silica or alumina covering at least a part of a surface of the core portion, wherein the fluorescent material is included in greater than or equal to 0.01 parts by weight and less than or equal to 50 parts by weight with respect to 100 parts by weight of the polymer, and wherein the polymer is an ionic polymer or ionic polymer resin and has a weight average molecular weight of greater than or equal to 1,000 and less than or equal to 300,000.
Claims 1, 3, 5-7, 9-14, 16-19 are allowed.
The present claims are allowable over the “closest prior art” Lu et al. (US 2011/0177339) in view of Cai et al. (CN 103484101), Deng (US 2015/0289372) and Banerjee et al. (US 2004/0139565) or Liu et al. (CN 103286312).
Lu discloses fluorescent magnetic nanoparticles comprising a core particle, wherein the core particles comprises a magnetic material and a fluorescent material (claim 1). The process for preparing a nanoparticle comprising a fluorescent particles and magnetic particles coated with silica (shell portion of the present invention) [para 0047]. The outer shell can be inorganic materials such as silica (para 0054).
However, Lu fails to disclose that the core portion comprises within a polymer which is an ionic polymer resin and fails to disclose that the fluorescent material is included in an amount of 0.01-50 parts by weight with respect to 100 parts by weight of the polymer and fails to disclose that the ionic polymer has a molecular weight in the range of 1000-300,000.
Whereas, Cai discloses a fluorescent microsphere of a core shell structure.  The fluorescent microsphere of the core shell structure comprises a macromolecule inner core with scattered fluorescent dye and a shell made of silicon oxide material (English abstract). The first polymer core comprises polyvinylpyrrolidone (claims 4-5), where polyvinylpyrrolidone corresponds to polymer precursor. 
Whereas, Deng discloses microelectronic substrate having a substrate core with at least one plated through hole extending there through, wherein the plated through hole includes a fluorescent conductive fill material (abstract). The fluorescent conductive fill material 128 may comprise epoxy resin, silicon dioxide, epoxy hardener, and the like, having a fluorescent component dispersed therein (para 0017). The fluorescent component may include, but is not limited to rhodamine, fluorescein, cyanine, and inorganic quantum dots.  The fluorescent component may comprise between about 0.5% and 50% by weight of the fluorescent conductive fill material 128 (para 0017). 
Whereas, Banerjee discloses fluorescent core-shell microparticles produced from a mixture of cores incorportating one or more fluorescent dyes (abstract). The polyvinylpyrrolidone has a molecular weight of 30000 (para 0110). Alternatively, Liu discloses fluorescent composite core shell particles. The molecular weight of polyvinylpyrrolidone is 15000-40000 (English abstract). 
Based on Applicants arguments and amendment filed on 08/11/2020, prior art references fails to disclose that the polymer is an ionic polymer having a molecular weight of 1000-300000. 

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14, 16-19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RONAK C PATEL/Primary Examiner, Art Unit 1788